 PENNSYLVANIA TELEPHONE GUILD (BELL TELEPHONE)Pennsylvania Telephone Guild and the PhiladelphiaDivision of the Pennsylvania Telephone GuildandBell Telephone Company of Pennsylvania.Case 4-CB-482115 November 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 14 September 1984 Administrative LawJudge Stanley N. Ohlbaum issued the attached de-cision.The General Counsel and the ChargingParty filed exceptions and supporting briefs and theRespondent filed cross-exceptions and answeringbriefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The principal issue in this case is whether apartymay insist to impasse on tape-recording agrievance meeting. The judge concluded that theBoard's decision inBartlett-CollinsCo.'was inap-plicable to grievance meetings because he reasonedthat grievance meetings were distinguishable fromcollective-bargainingnegotiationsincharacter,thrust, and methodology. We disagree.InBartlett-Collins,we held that the presence of acourt reporter or the use of a recording device wasa permissive subject of bargaining which could notbe insisted upon to impasse. Thus, we found that anemployer violated its duty to bargain in good faithby insisting to impasse on the presence of a courtreporter during collective-bargaining negotiations.The duty to bargain in good faith not only ap-plies to negotiations, but to any meeting wherequestions arising under the collective-bargainingagreement will be discussed. Section 8(d) of theAct provides that "[the duty] to bargain collective-ly is the performance of the mutual obligation ofthe employer and the representative of the employ-ees to meet at reasonable times and confer in goodfaithwith respect to wages, hours, and other termsand conditions of employment or the negotiation ofan agreement or any question arising thereunder."Typically, questions arising under collective-bar-gaining agreements are initially addressed by theparties by means of a grievance meeting. Grievancemeetings may sift out unmeritorious claims and fa-'237NLRB 770 (1978), enfd 639 F.2d 652 (10th Car1981), cert,denied452 U S 961 (1981)501cilitate the settlement of disputes before any formaldispute resolution forum is utilized. Thus, griev-ance meetings are integral parts of the collective-bargaining process which are subject to the Act'srequirement of good-faith bargaining.Moreover, our examination, contrary to that ofthe judge, reveals that grievance meetings are simi-lar to collective-bargaining negotiations in charac-ter and methodology. Like contract negotiations, agrievance meeting is an informal mechanism usedto address employee concerns where the ultimategoal is to reach an agreement or settlement. Al-though grievance meetings and negotiation sessionsmay differ in the scope of matters to be discussed,both proceedings involve the trading of items orgroups of items in order to obtain mutually accept-able agreements. Informal dialog between the par-ties regarding the means by which agreement canbe reached is an essential element of both proceed-ings.Unlike adversary proceedings such as trialsand arbitrations, grievance meetings do not normal-ly have a judge to make findings of fact or conclu-sions of law or any provision for examination orcross-examination of witnesses.Further, the same adverse effects on the bargain-ing process which might result from allowing aparty to insist to impasse on a verbatim transcriptof collective-bargaining negotiations would also befound in grievance meetings.Bartlett-Collins,supra.The presence of a recording device may have atendency to inhibit free and open discussions. Thismay be especially true when sensitive or confiden-tialmatters will be discussed. The spontaneity andflexibilitywhich are commonly manifested duringbargaining may be lost.2 Moreover, the importantelement of open and honest dialog may be replacedby a formalistic monologue of posturing andspeechmaking. The informal nature of the griev-ance meeting would therefore be converted into aformalistic one where parties speak more for therecord in anticipation of litigation rather than even-tual settlement.While we are mindful that somegrievances may proceed to arbitration and a verba-tim record of grievance discussions may be helpful,the primary goal of grievance meetings is to adjustthe grievance. This goal will more likely be accom-plished when there is no chilling effect on the ex-pression of views. Finally, disagreement over thethreshold issue of whether a recording device canbe used, which is preliminary and subordinate tosubstantive matters, may stiffle bargaining from itsinception.3Therefore,we conclude that the need2Bartlett-Collins,supra at 773 fn. 9.2We disagree with the judge's conclusion that the Employer suffersno damage when the grievance procedure is frustrated by the Union'sContinued277 NLRB No. 55 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor an objective means of replicating facts is out-weighed by the adverse effects on the bargainingprocess.Because it is our statutory obligation to fosterand encourage meaningful collective bargainingand the resolution of industrial disputes, we con-clude that our ruling inBartlett-Collinsrelating tocollective-bargaining negotiations should be equallyapplicable to grievance meetings. Accordingly, wehold that a party fails to bargain in good faith byinsistingto impasse on the use of a recordingdevice during a grievance meeting.Applying these principles to the facts of thiscase,the undisputed evidence reveals that the Re-spondent's division president John Zawackis car-ried a tape recorder to the 3 and 5 April 1984grievance meetings to record the discussions relat-ed to the grievances filed by the special order typ-ists and the Respondent's division officers. Despitethe Employer's objections to the use of the record-ing device, the Union's position remained un-changed.When the parties were unable to reach anagreement on this issue, the meetings ended with-out any discussion regarding the merits of thegrievances.We therefore concluded that theUnion's insistence to impasse on tape-recording the3 and 5 April 1984 grievance meetings constitutedunlawful insistence on a nonmandatory subject ofbargaining in violation of Section 8(b)(3) of theAct.4For remedial purposes, we must now address theissueofwhether Pennsylvania Telephone Guildand/or The Philadelphia Division of the Pennsyl-vania Telephone Guild is the responsible party inthis proceeding.5Pennsylvania Telephone Guild is divided intofour geographical divisions for jurisdictional pur-poses in representing the membership, handlingfailure to process grievances. Because the grievance procedure is the em-ployee's channel of communication to management, the breakdown ofthis process may result in the Employer's inability to discover and cor-rect problem areas in plant operations. See Elkoun and Elkouri,How Ar-bitrationWorks111-112 (3d ed 1973). Thus, production and efficiencymay suffer or work stoppages may result.4 In reaching this determination, we do not rely on the Board's deci-sion inChemical Workers Local 29 (Morton-Norwich Products),228 NLRB1101 (1977), in which the Board found an 8(b)(3) violation based on therespondents' attempt to change the implied terms of a collective-bargain-ing agreement by insisting on tape-recording grievance discussions whereno such practice existed. Although the judge found that a practice oftape-recording grievance meetings existed between the parties, we are notsatisfied that the record supports his conclusion. In any event, we findthat whether a practice existed is irrelevant where insistence concerns anonmandatory subject of bargaining.sDuring the hearing, Pennsylvania Telephone Guild contended that itwas not responsible for the acts of the Division with respect to grievancehandling of disciplinary cases, as they are separate entitiesThe judgestated that if it were necessary to decide this issue, he would find that theGuild shared responsibility for the actions of the Division. No party tothis proceeding excepted to the judge's finding However, in view of theviolation found herein,we are obligated to sua sponte determine for re-medial purposes the responsible party.grievances, and conducting membership meetings.The 4000 members of the organization are mem-bers of the Guild, not the divisions themselves.Membership dues are the only source of revenuefor the Guild. These dues are received by an exec-utive officer of the Guild who, in turn, funnels aportion of these dues to the divisions. There is onlyone constitution for the Guild and its divisions.Moreover, the parties to the collective-bargainingagreement are the Employer and the Guild. Whiledivision representatives handle grievance mattersduring steps 1, 2, and 3 of the grievance procedure,the Guild determines whether grievances will pro-ceed to arbitration. In view of the above, weconcurwithGuildExecutivePresidentGalesDreves' assessment that "there is only one Unionand that is the Pennsylvania Telephone Guild."Thus, it is clear that the Division is only an agentof the Guild. Accordingly, our remedial order willbe directed to Pennsylvania Telephone Guild asthe Respondent.CONCLUSIONS OF LAW1.Bell Telephone Company of Pennsylvania isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Pennsylvania Telephone Guild and the Phila-delphiaDivision of the Pennsylvania TelephoneGuild are labor organizations within the meaningof Section 2(5) of the Act.3.At all times material herein, PennsylvaniaTelephone Guild and The Philadelphia Division ofthe Pennsylvania Telephone Guild have been theexclusive representative of all the employees in theappropriate unit, set forth in article 2 of the collec-tive-bargaining agreement, for purposes of collec-tive bargaining with respect to wages, rates of pay,hours of employment, and other terms and condi-tions of employment within the meaning of Section9(a) of the Act.4. Since about 3 and 5 April 1984, the Respond-ent, by insisting to impasse on the use of a record-ing device during grievance meetings, has engagedin and is engaging in unfair labor practices withinthe meaning of Section 8(b)(3) of the Act.5.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.REMEDYHaving found that the Respondent, PennsylvaniaTelephone Guild, has engaged in unfair labor prac-tices in violation of Section 8(b)(3) of the Act byinsistingto impasse on the use of a recordingdevice during grievance meetings, we shall orderthe Respondent to cease and desist from engaging PENNSYLVANIA TELEPHONE GUILD (BELL TELEPHONE)in such conductand from any like or related unfairlabor practices,and to take certain affirmativeaction that we deem necessary to effectuate thepolicies of the Act.ORDERThe National Labor Relations Board orders thattheRespondent, Pennsylvania Telephone Guild,Philadelphia, Pennsylvania, its officers, agents, andrepresentatives, shall1.Cease and desist from(a)Refusing to bargain in good faith with theBell 't'elephone Company of Pennsylvania by insist-ing to impasse on the use of a recording deviceduring grievance meetings.(b) In any like or related manner refusing to bar-gainin good faith with the Employer over theprocessing and adjustment of grievances.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, as the exclusive representative ofthe employees in the appropriate unit described inarticle2 of the collective-bargaining agreement,bargain in good faith with the Employer overgrievances filed pursuant to the collective-bargain-ing agreement.(b) Post at its facility in Philadelphia, Pennsylva-nia, copies of the attached notice marked "Appen-dix.`3Copies of the notice, on forms provided bytheRegional Director for Region 4, after beingsignedby the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.B If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing-an Order of the NationalLabor Relations Board "APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OP THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government503The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain in good faithwith Bell Telephone Company of Pennsylvania byinsisting to impasse on the use of a recordingdevice during grievance meetings.WE WILL NOT in any like or related mannerrefuse to bargain in good faith with the Employerover the processing and adjustment of grievances.WE WILL, on request, as the exclusive represent-ative of the employees in the appropriate unit de-scribed in article 2 of the collective-bargainingagreement, meet, process, and discuss with the Em-ployer grievances filed pursuant to the terms of thecollective-bargaining agreement in effect betweenourselves and the Employer.PENNSYLVANIA TELEPHONE GUILDMichael P. BergerandJosephC.Kelly,Esqs.,for theActing General Counsel.Paul M. Levinson, Esq. (Messrs.Mayer,Weiner & Levin-son,Attorneys),of New York, New York, for the Re-spondents.Herbert Thurschwell, Esq.,of Philadelphia, Pennsylvania,for the Charging Party.DECISIONSTATEMENT OF THE CASEPreliminary Statement; IssueSTANLEY N. OHLBAUM, Administrative Law Judge.This proceeding' under the National Labor RelationsAct, 29 U.S.C. § 151 et seq. (Act), was litigated beforeme in Philadelphia, Pennsylvania, on August 10, 1984,with all parties participating throughout by counsel af-forded full opportunity to present evidence and conten-tions, as well as to propose findings and conclusions, andto file posttrial briefs received on September 10, 1984.All have been carefully considered.The basic issue presented and resolved is whether aparty to a grievance proceeding under a collective laboragreement has the right, over objection of the otherparty,totape-record that proceeding; specifically,whether Respondent Unions violated Section 8(b)(3) ofthe Act by so insisting.1Based on May 25 complaint arising out of April 4 charge as amendedon April 26 and further amended on May 18, 1984 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the entire record and my observation of the testi-monial demeanorof the witnesses,Imakethe followingFINDINGS AND CONCLUSIONS1.JURISDICTIONAt all material times, Respondents Pennsylvania Tele-phone Guild (Pennsylvania Guild) and its geographicalsubsidiary, Philadelphia Division of Pennsylvania Tele-phone Guild (Philadelphia Division) (the Union), haveeach been a labor organization as defined by Section 2(5)of the Act.During the year immediately preceding issuance of thecomplaint,BellTelephone Company of Pennsylvania(Pennsylvania Bell;Company), a Pennsylvania publicutilitycorporation operating a communications systemthroughout Pennsylvania, received gross revenues ex-ceeding $500,000 and also purchased and received, inPennsylvania directly from places outside Pennsylvania,materials worth over $50,000. I find that at all materialtimes Pennsylvania Bell has been and is an employer en-gaged in commerce as defined by Section 2(2), (6), and(7) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. Facts as FoundThe essential facts are substantially undisputed.The parties have since at least 1944 maintained a col-lective-bargaining relationship,memorialized in collec-tiveagreements, calling for, among other things, agrievance/arbitration procedure for resolution of certaindisputes including disciplinary personnel actions by theCompany' against members of the Union (Jt. Exh. 2, arts.11, 15, 12.03, 13.02, and 14.01).On March 26, 1984, following an alleged work inter-ruption or stoppage, Charging Party Company convokedan "investigatory" (so denominated by the Company)meeting, resulting in the 5-day suspension of PhiladelphiaDivision President Zawackis and the 3-day suspensionsof four other union officers, all unit members. The entiremeetingwas tape-recorded by Zawackis, with theknowledge but over the "objection" of the Company,which nevertheless continued to participate. Numerousother "investigatory" meetings were held between theparties on the same date, all tape-recorded by the Union.As an outgrowth of the disciplines meted out at theforegoing meetings, on April 3, 1984, a third-step griev-ance meeting was held by the parties concerning theCompany's suspension of five special or service ordertypists, unit employees, resulting from the alleged workinterruption or stoppage. On April 5, 1984, a furthergrievance sessionwas held, this time concerning theCompany's suspension of the foregoing four union offi-cers for allegedly being instrumental in bringing aboutthe alleged work interruption or stoppage resulting in theApril 3 grievance meeting. The April 3 and 5 grievancemeetings thus involved the same underlying circum-stances and all arose out of the March 26 meetings anddisciplinary actions.Desiring to assure total accuracy of certain key mat-ters at the point in the April 3 meeting where the suspen-sion of the five service order typists was about to be dis-cussed and also at the April 5 grievance meeting involv-ing the related suspension of the four union officials,PhiladelphiaDivision President Zawackis turned on atape recorder, reassuring Company Lead RepresentativeRobinson,withoutdemur by the latter, that he(Zawackis) would turn it off if the Company wished togo "off the record," as at previous taped meetings. TheCompany, however, this time refused to participate fur-ther in either of these meetings unless the Union with-drew or turned off its tape recorder. The Company sub-sequently filed the charge resulting in the complainthere,2 that the Union's insistence on the aforedescribedtape-recording constituted "bad faith bargaining" in vio-lation of Section 8(b)(3), while conceding in its chargethat there was precedent for such tape-recording underundescribed "special circumstances" (G.C. Exhs. 1[a],[c], and [e].According to uncontroverted testimony of UnionPhiladelphiaDivision President Zawackis, there havebeen previous instances since the mid-1970s of tape-re-cording grievance meetings, in whole or in part, byeither or both of the parties. It is, additionally, stipulatedthat since the 1944 inception of the parties' collective-bargaining relationship, the parties have at substantiallyeach grievance meeting taken longhand notes, withoutobjection by either side, while going "off the record" atrequest, and that both sides' notes have been introducedinto evidence in ensuing arbitration proceedings (Jt. Exh.1,par. 7). The subject of utilization of a tape recorder atgrievance meetings is not reflected in, nor was it bar-gained about during the parties' negotiations eventuatingin, their current collective agreement (id. par. 5; R. Exh.2).B. Discussion and ResolutionSince 1978, the Board has held that a party (in thatcase an employer) may not, even in good faith, conditioncollective bargaining upon a stenographic transcript or arecording device. SeeBartlett-CollinsCo., 237 NLRB 770(1978), enfd. 639 F.2d 652 (10th Cir. 1981), cert. denied452 U.S. 961 (1981); see alsoLatrobe Steel Co. Y. NLRB,630 F.2d 171 (3d Cir. 1980), enfg. in part 244 NLRB 528(1979), cert. denied 454 U.S. 821 (1981).3 These cases,however, involved the propriety of utilization of suchdevices atcollective bargainingsessions,whereas the in-stant case involves their use ingrievancemeetings. Unlessthe principle is to be the same in both types of situations,those precedents are not dispositive of the question pre-sented here.Grievance meetings would appear to differ substantial-ly in character, thrust, and methodology from collective-bargaining sessions. Thus, typically collective-bargainingsessions are broad in scope, characteristically involvingthe trading off of an item or group of items against an-other or others; whereas grievance meetings are typically2This testimonyby Zawackisiswholly uncontradicted.2For an earlier,different view, seeReed & Prince Mfg. Co,96 NLRB850 (1951) (involving a findingof bad faithon the employer's part in in-sisting upon a verbatim transcript),enfd on other grounds 205F.2d 131(1st Cir.1953), cert denied346 U S 887 (1953) PENNSYLVANIA TELEPHONE GUILD (BELL TELEPHONE)narrow in focus, frequently if not usually concerned, ashere,with specific discipline meted out to an employeeor employees in relation to certain specific alleged factswhich are contested.Unlike collective negotiations,grievance meetings are adversarial in nature like a trialor its preliminaries. Further, unlike typical collective bar-gaining,4 unresolved grievances typically result in arbi-tration which, notwithstanding its euphemistic rubric anddespite its stylistic contrast at times to the formalism ofjudicial trial, is nonetheless an adversarial dispute-resolu-tion process. It is characteristic, indeed a basic aim, ofdispute-resolution processes to arrive at truth based uponan inquisition into facts-still further unlike the bargain-ing process,inwhich each side aims for advantagethrough tradeoffs if necessary. The need for, or desirabil-ity of, objective means for replicating facts, to removethem from the arena of dispute, such as through mechan-ical tape-recording in contrast to the recognized fallaciesof personal recollection and the obvious shortcomings ofmanual note-taking, is apparent in conjunction with ad-versarial dispute-resolution, unlike in the loose give-and-takedonnybrook of collective bargaining.Cf.,e.g.,ATLRB v. Bartlett-Collins Co.,supra, 639 F.2d at 657(10th Cir. 1981), cert.denied452 U.S. 961 (1981).The only case cited by the parties involving the ques-tion of the propriety of insistence upon utilizing a taperecorder ata grievancemeeting isChemicalWorkersLocal 29 (Morton-Norwich Products),228NLRB 1101(1977), in which the Board determined that, under thecircumstances there shown, a union violated Section8(b)(3) by insisting on tape-recording a grievance meet-ing. In that case, however, unlike at bar, the parties hadneverduring their 10-year grievance-processing relation-shipmadeanyverbatim transcript by tape recorder orother means, nor had either partyeverso requested. TheBoard accordingly bottomed its decision upon the par-ties' long-established unbroken practice of never makinga verbatim transcript, which the Board regarded as re-sulting in an "implied term[s] of the collective-bargainingagreement" (id.) which the union had attempted unilater-ally to change. In the instant case, however, the par-ties--either or both of them-had tape-recorded griev-ance sessions in the past; indeed, according to the uncon-troverted testimony of Union PhiladelphiaDivisionPresident Zawackis, precedents for so doing had existedsince the mid-1970s. Upon this basis alone, the instantcase differs and is readily distinguishable from the above-cited case,5 in which, it is additionally to be noted, theBoard gave no indication that it regarded its prohibition4 "Interest arbitration"is atypical in collective negotiationssUnlike the instant case,Chicago Cartage Co. v. Teamsters Local 710,659 F 2d 825 (7th Cir. 1981), involved court review of a district courtdecree enforcing an arbitration award.The Seventh Circuit,in an opinionby CircuitJudge Pell not addressing the question of distinction betweencollective-bargaining negotiations and grievance hearings, affirmed thedistrict court, holding that refusal by a party (union) to permit tape- re-cording did not constitute "misconduct"vitiatingthe arbitral award. CfRosario P.Ladies Garment Workers Local 10,605 F.2d 1228, 1240-42 (2dCir 1979), cert denied 446 U S 919 (1980),Feltmgton v Stage Employees1ATSE Local 306,605 F 2d 1251, 1256 (2d Cir 1979), cert denied 446U S 943 (1980)505against tape-recording ofnegotiatingsessions(Bartlett-Collins,supra) to be applicable togrievancemeetings. 6Section 8(b)(3) of the Act, which Respondent Unionsare alleged to have violated here, declares it to be anunfair labor practice for a representative labor organiza-tion "to refuse to bargain collectively with an employ-er."The record fails to establish that the Unions here"refuse[d] to bargain,"no bargaining session being in-volved and there also being no agreement or establishedpractice barring the use of tape recorders at grievancemeetings. Respondent Unions merely insisted on tape-re-cording part of one and all of another grievancemeeting,as had occurred in the past, rather than to take notes byhand, subject to the right of the Charging Party employ-er to "go off the record" on request.Since, as indicated above, grievance meetings differ incharacter and essence from collective-bargaining negotia-tions, and since the parties7 here, unlike as inChemicalWorkers Local 29 (Morton-Norwich Products),supra, nei-ther expressly nor impliedly agreed to ban the tape-re-cording of their grievance meetings, 8 but, on the con-trary,merely adhered to their past practices in so doing,it is determined and concluded that it has not been estab-lished that Respondents, or either of them, violated theAct by their described action in seeking to tape-recordthe grievance meetings in question.96Alternatively,ifRespondent's insistence on tape-recording here beviewed as a unilateral change, in that event,since it involved a nonman-datory subject of bargaining unreflected in the parties' subsisting collec-tive agreement, it was nonviolative of the Act.Chemical Workers Local v.Pittsburgh Glass Co.,404 U.S. 157, 185 (1971),Champion Parts Rebuildersv NLRB, 717 F 2d 845, 855 (3d Cir 1983)' Since this is said to be a case of novel impression,itmay not be amissto observe that socially as well as administratively desirable byproductsof not absolutelyproscribing accurate memorialization through tape-re-cording,as distinguished from time-consuming cross-correspondence orlaborious and far less accurate manual note-taking("atavistic[ally] . .quill and scrollritual"-CommunicationsWorkers Local1051 (AmericanTelephone & Telegraph Co.),644 F 2d 923, 924 (1st Cir. 1981), of adver-sarial-type grievance sessions potentially destined for factfinding resolu-tion(i.e., in the arbitral and/or judicial forum)would be(1) a reducedlevel of governmental intrusion into the business life modes of privateparties,in an area where stringent intervention is of questionable necessi-ty or propriety,and (2)potential reduction of the ever widening htiga-tional vortex through narrowing the area of factfinding, and thereby en-couraging utilization of better mechanisms for determining truth, by tend-ing to eliminate issues of fact as to what really occurred or was said atpreliminary stages of the adversarial contest, These byproducts militate infavor of casting the die in the direction here suggested,viz, absent nego-tiated agreement to the contrary, holding the tape-recording of grievancemeetings,inwhole or in part, byeitherparty,to be nonviolative of theAct8 It may additionally be observed that the instant proceeding appearsto present a classical instance of damnum absque mjuria, since it was notCharging Party Employer'sgrievance that was stalled here, but thegrievances of Respondent Union Charging Party Employer has in noway been damaged through Respondent Union's failure to proceed withRespondent Union'sgrievances against Charging Party Employer;instead,it is Respondent Union which has arguably been injured and damaged byCharging Party Employer's refusal to proceed withRespondent Union'sgrievances.How has Charging Party Employer been damaged by Re-spondent Union's failure to proceed withRespondent Union'sgrievance'?This wouldseem to constitute additional reason for dismissing the com-plaint9Another question tendered,but unnecessary to reach in view of thedismissal of the complaint,iswhether Respondent Pennsylvania Guildshould be included in any remedial order herein,or whether such ordershould be limited to Respondent Philadelphia Division only In view ofContinued 506DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn the foregoing findings and the entire record, I statethe followingCONCLUSIONS OF LAWA. Jurisdiction is properly asserted here.B. It has not been established by preponderating credi-ble evidence upon the record as a whole that Respond-the testimony of Respondent Pennsylvania Guild Executive PresidentDreves that "There is only one Union, and that is the Pennsylvania Tele-phone Guild," the fact that there is no indication that Respondent Phila-delphia Division is a juridical entity apart from Respondent PennsylvaniaGuild-the former being a mere geographical part of the latter, thatunion membership of all persons in all divisions is in Pennsylvania Guild,that Pennsylvania Guild derives no revenues except from its membershipdues, that Pennsylvania Guild is not only the parent of all divisions but isalso their active managerial directing authority and head, and that Penn-sylvania Guild participates in and controls its individual members' griev-ents or either of them have violated Section 8(b)(3) ofthe Actas alleged inthe complaint dated May 25, 1984.C. The complaint should be dismissed.[Recommended Order omitted from publication.]ances at theirend stages-including, indeed, whether they may be carriedforwardto the arbitrationlevel, and handling them there, I would, wereitnecessaryto reach thequestion,find and decide that for theforegoingreasons PennsylvaniaGuild shared responsibility for the actions herecomplainedof on the part of its geographical subsidiaryand creaturePhiladelphia Division, and that any remedial order here should extend toPennsylvaniaGuild as well as to Philadelphia Division. Cf.Mine Workers(GarlandCoal Co.),258 NLRB 56, 59 (1981), enfd 727 F.2d 954, 956(10th Cir. 1984) Respondents'reliance onCarbon Fuel Co. v Mine Work-ers,444 U S. 212 (1979), allegedly to the contrary, is misplaced,since thatcase merely held that parentunions arenot necessarily accountable forwildcatstrikes by their locals